Dismiss and Opinion Filed April 10, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00193-CV

                        IN RE AEP TEXAS, INC., Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-01068

                         MEMORANDUM OPINION
                   Before Justices Bridges, Osborne, and Reichek
                            Opinion by Justice Reichek
      Before the Court is relator’s April 6, 2020 motion to dismiss. In that motion,

relator informs us that the parties have agreed to settle the case and that the district

court has entered an agreed order of dismissal with prejudice. Accordingly, we grant

the motion and dismiss the proceeding.



                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE
200193F.P05